Case: 16-11204     Date Filed: 07/28/2017    Page: 1 of 4


                                                              [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                  No. 16-11204
                            ________________________

                  D.C. Docket No. 2:12-cv-00637-JES-MRM



RONALD C. HOOD, JR.,
a.k.a. Erika Denise Hood,
                                                   Plaintiff – Appellant,

versus

DEPARTMENT OF CHILDREN AND FAMILIES,
DAVID E. WILKINS,
Secretary of DCF,
DANIEL MONTALDI,
SVPP Administrator,

                                                   Defendants - Appellees.

                            ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                        ________________________

                                 (July 28, 2017)

Before WILLIAM PRYOR, MARTIN, and ROSENBAUM, Circuit Judges.

PER CURIAM:
              Case: 16-11204    Date Filed: 07/28/2017   Page: 2 of 4


      Plaintiff-Appellant Ronald C. Hood, who goes by the name Erika Denise

Hood, is civilly committed to the Florida Department of Children and Families

(“DCF”) for treatment as a violent sex offender pursuant to the Sexually Violent

Predators Act, Fla. Stat. §§ 394.910-394.913. Hood resides at the Florida Civil

Commitment Center (“FCCC”), a private facility under contract with DCF.

Starting in 2009, Hood began requesting hormone therapy and other treatment for

gender dysphoria, requests that were repeatedly denied by various FCCC

employees.

      On November 21, 2012, Hood filed a pro se complaint against DCF, DCF

Secretary David E. Wilkins, and Daniel Montaldi, Administrator of the Sexually

Violent Predator Program, in their individual and official capacities, claiming

violations of First, Eighth, and Fourteenth Amendment rights and requesting in

relevant part injunctive relief in the form of the formulation for the treatment of

individuals with gender dysphoria, of a policy conforming with the standards of the

World Professional Association for Transgender Health.

      Three weeks before trial, Wilkins and Montaldi filed a motion for summary

judgment based on a newly adopted policy enacted by the FCCC to govern the

treatment of gender dysphoria.    The district court granted the motion, denied

Hood’s claim as moot, and dismissed the complaint with prejudice. Hood, now




                                        2
                 Case: 16-11204       Date Filed: 07/28/2017        Page: 3 of 4


represented by counsel, appeals. For the reasons that follow, we affirm in part and

vacate and remand in part.

         The district court dismissed the claims against Wilkins and Montaldi in their

individual capacities because it found that Hood failed to allege any personal

refusals to treat gender dysphoria and because the defendants cannot be held liable

under respondeat superior under 42 U.S.C. § 1983. In the context of the complaint

that the district court was considering at the time, we find no reversible error in the

dismissal of the officials.1

         To the extent that Hood sought the mere formulation of a policy, that claim

is moot, since FCCC has now adopted a policy for the treatment of gender

dysphoria. But the district court erred in dismissing Hood’s claim with prejudice,

since mootness is a jurisdictional ground that does not go to the merits of Hood’s

claim.

         And to the extent that Hood sought the formulation of a particular type of

policy, Hood asserts that FCCC’s recently adopted policy is constitutionally

deficient. Given that Hood was pro se at the time she filed her complaint, she

should be permitted the opportunity to move for leave to amend her complaint

before dismissal of her action. See Bank v. Pitt, 928 F.2d 1108, 1112 (11th Cir.
         1
         In evaluating liability, the district court utilized the “deliberate indifference” standard
under the Eighth Amendment. The district court should have used the “professional judgment”
standard from Youngberg v. Romero, 457 U.S. 307, 322 (1982), because Hood is a civil detainee,
not a prisoner. Nevertheless, that error would not have resulted in a different outcome in the
context of the particular complaint at issue below.
                                                 3
              Case: 16-11204   Date Filed: 07/28/2017   Page: 4 of 4


1991), overruled in part by Wagner v. Daewoo Heavy Indus. Am. Corp., 314 F.3d

541, 542 (11th Cir. 2002) (en banc) (holding that this rule does not apply to

counseled plaintiffs).

      For these reasons, we remand with instructions for the district court to

permit Hood to move for leave to amend her complaint.

      AFFIRMED IN PART and VACATED AND REMANDED IN PART.




                                       4